Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on March 28, 2022. Claims 1, 4-9 and 52 are currently pending. Claims 2, 51 and 53-54 have been canceled, claims 1,  4-9 and 52 have been amended by Applicants’ amendment filed on 3/28/2022. Therefore, claims 1, 4-9 and 51-54 are currently under examination.
The terminal disclaimer filed on May 9, 2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10,272,137 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant’s representative was contacted May 11, 2022 to amend claim 1 to set forth the claims filed on March 28, 2022 in condition for allowance.
Authorization for the examiner’s amendment was given by Steven Highlander on May 12, 2022.

Proposed Examiner’s amendment

Claim 1 has been amended as follows:

Page 2, line 1 of claim 1, the phrase “A non-muscle cell transformed” is replaced by ---- An isolated non-muscle cell transformed---- line 2 of claim 1, the phrase “a myomaker polypeptide” is replaced by ----a Myomaker polypeptide----- line 4 of claim 1, the phrase “a myomaker polypeptide” is replaced by ----a Myomaker polypeptide----- and line 6 of claim 1, the phrase “a myomaker polypeptide” is replaced by ----a Myomaker polypeptide-----


Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest a non-muscle cell transformed as claimed. 
As applicants concede at page 11 of the remarks filed on 3/28/2022, “Tang et al. is wholly silent about any protein that is able to fuse with a muscle cell when expressed on the surface of a cell. Based on the teachings of Tang et al. a person of ordinary skill in art simply would not have had any reason to modify a host cell to also introduce a therapeutic gene into the host cell, and certainly not with any reasonable expectation of success that the cell would be able to express a myomaker polypeptide on its surf ace to fuse with a muscle cell.”
The examiner notes that a Myomaker is defined in paragraph [0030] of the published application as “Transmembrane protein 8c (Tmem8c), designated here as Myomaker, is a poorly characterized protein of 221 residues that highly conserved across vertebrates. The gene is located on human chromosome 9q34.2. It contains 6 putative helical regions of roughly 20 amino acids distributed evenly throughout the protein. The DNA and protein sequences are provided as SEQ ID NO: 1 and 2, respectively.” Becase in the instant  application the term is defined as a protein whose sequence is SEQ ID NO:2, then putting in the definition adds nothing to the claim.
“Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim.” MPEP 2111.01, part (IV)(A).

Withdrawn objections and rejections.
Specification
Cross-Reference to Related Application
In view of Applicants’ amendment of the Specification on 3/28/2022, the objection to the Specification has been withdrawn.
Double Patenting 
In view of Applicants’ terminal disclaimer over U.S. Patent 10,272,137, the rejection of claims 1, 2, 4-9 and 51-54 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent 10,272,137 has been withdrawn. 

Claim Rejections - 35 USC § 112
In view of Applicants’ cancelation of claims 2, 51 and 53-54 and amendment of claims   1, 4-9 and 52,  the rejection of claims 1, 2, 4-9 and 51-54 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Claim Rejections - 35 USC § 102
In view of Applicants’ cancelation of claims 2, 51 and 53-54 and amendment of claims 1, 4-9 and 52,  the rejection of claims 1, 2 and  4-9 under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al (US Pub. 2004/0048249 A1; of record) as evidenced by Score search results for SEQ ID NO: 2 (see Score search results pp. 1-4; of record IDS filed on 4/9/2019; See also Score search results for SEQ ID NO:1; result NO: 6) has been withdrawn. 
                                   Claim Rejections - 35 USC § 103 	In view of Applicants’ cancelation of claims 2, 51 and 53-54 and amendment of claims   1, 4-9 and 52,  the rejection of claims 51-52 under 35 U.S.C. 103(a) as being unpatentable over Tang et al (US Pub. 2004/0048249 A1; of record) in view of Lotvall et al., (WO 2014076137; of record IDS of 7/7/2021; effective filing priority Nov 13, 2012; Citations are from the National Stage U.S. filed on US Pub. 2016/0168572.  The National Stage is deemed an English language translation of the PCT ) has been withdrawn.
***
In view of Applicants’ cancelation of claims 2, 51 and 53-54 and amendment of claims   1, 4-9 and 52,  the rejection of claims 51-53 under 35 U.S.C. 103(a) as being unpatentable over Tang et al.,  (US Pub. 2004/0048249 A1; of record) in view of  Alvarez-Erviti et al., (2011; Nature Biotechnology; of record IDS filed on 7/7/2021) has been withdrawn
Written description
In view of Applicants’ cancelation of claims 2, 51 and 53-54 and amendment of claims   1, 4-9 and 52,  the rejection of claims 53-54 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn 
Provisional Double Patenting
The provisional double patenting rejection of record is WITHDRAWN per MPEP 1504.06.
Conclusion

Claims 1, 4-9 and 52 are allowable.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633